


EXHIBIT 10.2


SUBSIDIARY ACQUISITION OPTION AGREEMENT

                       This SUBSIDIARY ACQUISITION OPTION AGREEMENT (the
"Agreement") is dated as of February 11, 2008 (the "Effective Date"), by and
between Fit for Business International, Inc., a Nevada corporation ("FFB" or the
"Company"), on the one hand, and Mark Poulsen, an individual ("Poulsen"), on the
other hand. Each of the Company and Poulsen shall be referred to herein as a
"Party" and collectively as the "Parties."


W I T N E S S E T H

                       WHEREAS, the Company owns 100% of the issued and
outstanding shares (the "Subsidiary Shares") of Fit For Business (Australia) Pty
Limited ("FFB Australia");

                       WHEREAS, Poulsen and FFB are parties to that certain
Agreement for the Purchase of Stock dated January 16, 2008 (the "Stock Purchase
Agreement"), wherein Poulsen is entitled to receive Two Hundred Fifty Thousand
(250,000) shares of FFB's common stock (the "FFB Shares") post merger and after
any restructuring of the Company involving a reverse stock split in the year
following the signing of the Stock Purchase Agreement if, within one year after
the close of the transaction contemplated by the Stock Purchase Agreement, FFB
undergoes a restructuring involving a reverse stock split;

                       WHEREAS, the Parties wish to enter into an agreement
under which FFB has the option, in its sole discretion, to sell the Subsidiary
Shares to Poulsen in exchange for either the FFB Shares if the shares have been
issued, or in exchange for Poulsen giving up his right to receive the FFB Shares
if the shares have not been issued;

                       NOW THEREFORE, in consideration of the premises and
respective mutual agreements, covenants, representations and warranties herein
contained, it is agreed between the Parties hereto as follows:


ARTICLE 1
OPTION FOR SALE OF THE SUBSIDIARY SHARES

                       1.1      Option to Sell the Subsidiary Shares. The
Parties hereby agree that the Company may, in its sole discretion and at any
time after the close of the transaction contemplated by the Stock Purchase
Agreement, sell the Subsidiary Shares to Poulsen. If the Company elects to sell
the Subsidiary Shares to Poulsen it will execute and submit to the Escrow Agent,
as defined below, an executed copy of the Notice of Exercise of Option to Sell
Subsidiary Shares, attached hereto as Exhibit A ("Notice of Exercise"). Upon
submission of the Notice of Exercise to the Escrow Agent, subject to the terms
and conditions set forth herein, and on the basis of the representations,
warranties and agreements herein contained, the Company shall sell to Poulsen
and Poulsen shall purchase from the Company, all of the Subsidiary Shares.





--------------------------------------------------------------------------------




                       1.2      Purchase Price. If the Company exercises its
option to sell the Subsidiary Shares as set forth in Section 1.1, then, as
consideration for the Subsidiary Shares, Poulsen will either transfer the FFB
Shares to the Company if they have been issued, or, transfer the executed
Extinguishment of Rights to receive the FFB Shares, in the form attached hereto
as Exhibit B, if the FFB Shares have not been issued (either the FFB Shares or
the Extinguishment of Rights, as applicable, referred to as the "Purchase
Price").


                       1.3      Subsidiary Acquisition Escrow Agreement. As
further set forth in the Subsidiary Option Escrow Agreement dated January 16,
2008, the Company and Poulsen appointed The Lebrecht Group, APLC (the "Escrow
Agent"), to act as the escrow agent as to the delivery of the Purchase Price
received from Poulsen to the Company for the purchase of the Subsidiary Shares
and delivery of the Subsidiary Shares from the Company to Poulsen held in the
Escrow Account if the Company exercises its option to sell the Subsidiary Shares
under this Agreement. At Closing the Company shall deposit the Subsidiary Shares
with the Escrow Agent and Poulsen shall deposit the Purchase Price with the
Escrow Agent.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF POULSEN

                       2.1      Representations and Warranties of Poulsen. To
induce the Company to enter into this Agreement and to consummate the
transactions contemplated hereby, Poulsen represents and warrants as of the date
hereof and as of the Closing, as follows:



                         2.1.1    Authority of Poulsen; Transfer/Extinguishment
of FFB Shares. Poulsen has the full right, power and authority to enter into
this Agreement and to carry out and consummate the transactions contemplated
herein. This Agreement, and all of the Exhibits attached hereto, constitutes the
legal, valid and binding obligation of Poulsen. If required under this
Agreement, Poulsen shall transfer title in and to the FFB Shares, or extinguish
his rights to receive the FFB Shares, to the Company free and clear of all
liens, security interests, pledges, encumbrances, charges, restrictions,
demands, and claims of any kind or nature whatsoever, whether direct or indirect
or contingent, other than those imposed by the Securities Act of 1933.      
                       2.1.2    Subsidiary Shares to be Restricted Securities.
Poulsen acknowledges that the Subsidiary Shares will be "restricted securities"
(as such term is defined in Rule 144 promulgated under the Securities Act of
1933, as amended ("Rule 144")), will include the customary restrictive legend,
and, except as otherwise set forth in this Agreement, that the Subsidiary Shares
cannot be sold for a period of at least one year from the date of issuance
unless registered with the United States Securities and Exchange Commission (the
"SEC") and qualified by appropriate state securities regulators, and otherwise
complies with an exemption from such registration and qualification (including,
without limitation, compliance with Rule 144).





--------------------------------------------------------------------------------



                         2.1.3    FFB Australia Acquired "As Is". If the Company
exercises its option under this Agreement to transfer the Subsidiary Shares to
Poulsen under this Agreement, the Company makes no representations or warranties
regarding FFB Australia, including, but not limited to, its business, its
financial condition or statements, its prospects, its employment matters, and
its regulatory matters. Poulsen acknowledges that he is intimately familiar with
FFB Australia, its business operations, and its financial condition, and is
receiving control of FFB Australia on an "as is" basis.      
                       2.1.4    Company Option. The option to sell the
Subsidiary Shares is in the sole discretion of the Company and if the Company
submits the Notice of Exercise then Poulsen must accept the Subsidiary Shares in
exchange for the Purchase Price.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

                       3.1      Representations and Warranties of the Company.
To induce Poulsen to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company represents and warrants, as of the
date hereof and as of the Closing, as follows:



                         3.1.1    Authority of the Company/Transfer of
Subsidiary Shares. The Company has the full right, power and authority to enter
into this Agreement and to carry out and consummate the transactions
contemplated herein. This Agreement, and all of the Exhibits attached hereto,
constitutes the legal, valid and binding obligation of the Company. If it opts
to sell the Subsidiary Shares, the Company shall transfer title in and to the
Subsidiary Shares to Poulsen free and clear of all liens, security interests,
pledges, encumbrances, charges, restrictions, demands, and claims of any kind or
nature whatsoever, whether direct or indirect or contingent, other than those
imposed by the Securities Act of 1933.                              3.1.2
   Corporate Existence and Authority of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Nevada. It has all requisite corporate power, franchises, licenses, permits
and authority to own its properties and assets and to carry on its business as
it has been and is being conducted. It is in good standing in each state, nation
or other jurisdiction in each state, nation or other jurisdiction wherein the
character of the business transacted by it makes such qualification necessary.  
                           3.1.3    Execution of Agreement. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not: (a) violate, conflict with, modify or cause any
default under or acceleration of (or give any Party any right to declare any
default or acceleration upon notice or passage of time or both), in whole or in
part, any charter, article of incorporation, bylaw, mortgage, lien, deed of
trust, indenture, lease, agreement, instrument, order,





--------------------------------------------------------------------------------



  injunction, decree, judgment, law or any other restriction of any kind to
which the Company is a party or by which it or any of its properties are bound;
(b) result in the creation of any security interest, lien, encumbrance, adverse
claim, proscription or restriction on any property or asset (whether real,
personal, mixed, tangible or intangible), right, contract, agreement or business
of the Company; (c) violate any law, rule or regulation of any federal or state
regulatory agency; or (d) permit any federal or state regulatory agency to
impose any restrictions or limitations of any nature on the Company or any of
its actions.                              3.1.4    Subsidiary Shares. The
Subsidiary Shares, as of the Effective Date of this Agreement, are free and
clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands, and claims of any kind or nature whatsoever, whether
direct or indirect or contingent, other than those imposed by the Securities Act
of 1933.


ARTICLE 4
CLOSING AND DELIVERY OF DOCUMENTS

                       4.1      Closing. The Closing (the "Closing") shall take
place remotely at the offices of The Lebrecht Group, APLC, 9900 Research Drive,
Irvine, California, 92618, no later than the close of business (Pacific Standard
Time) on February 12, 2008, or at such other place, date and time as the Parties
may agree in writing (the "Closing Date").

                       4.2      Deliveries by FFB. At the Closing, FFB shall
deliver the following:



                         4.2.1    FFB shall deliver to the Escrow Agent to be
held in the Escrow Account and governed by the Subsidiary Acquisition Option
Agreement:


                         (a)    written confirmation of the approval of this
Agreement and the herein described transactions by FFB's Board of Directors; and
                             (b)    stock certificate(s) evidencing the
Subsidiary Shares subject to no liens, security interests, pledges,
encumbrances, charges, restrictions, demands or claims in any other party
whatsoever, other than those imposed by the Securities Act of 1933.


                       4.3      Delivery by Poulsen: At the Closing, Poulsen
shall deliver the following:



                         4.3.1    Poulsen shall deliver to the Escrow Agent to
be held in the Escrow Account and governed by the Subsidiary Acquisition Option
Agreement:


                         (a)    the Purchase Price (either the FFB Shares with a
valid stock power if they have been issued, or the Extinguishment of Rights if
the FFB Shares have not been issued) subject to no liens, security interests,
pledges,





--------------------------------------------------------------------------------



  encumbrances, charges, restrictions, demands or claims in any other party
whatsoever, other than those imposed by the Securities Act of 1933.


ARTICLE 5
TERMINATION, AMENDMENT AND WAIVER

                       5.1       Termination. Notwithstanding anything to the
contrary contained in this Agreement, this Agreement may be terminated and the
transactions contemplated hereby may be abandoned prior to the Closing Date only
by the mutual consent of all of the Parties.

                       5.2       Waiver and Amendment. Any term, provision,
covenant, representation, warranty or condition of this Agreement may be waived,
but only by a written instrument signed by the Party entitled to the benefits
thereof. The failure or delay of any Party at any time or times to require
performance of any provision hereof or to exercise its rights with respect to
any provision hereof shall in no manner operate as a waiver of or affect such
Party's right at a later time to enforce the same. No waiver by any Party of any
condition, or of the breach of any term, provision, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty. No modification or
amendment of this Agreement shall be valid and binding unless it be in writing
and signed by all Parties hereto.


ARTICLE 6
COVENANTS, INDEMNIFICATION

                       6.1       To induce the Company to enter into this
Agreement and to consummate the transactions contemplated hereby, and without
limiting any covenant, agreement, representation or warranty made, the Poulsen
covenants and agrees as follows:



                         6.1.1    Notices and Approvals. Poulsen agrees: (a) to
give all notices to third parties which may be necessary or desired by the
Company in connection with this Agreement and the consummation of the
transactions contemplated hereby; (b) to use his best efforts to obtain all
federal and state governmental regulatory agency approvals, consents, permit,
authorizations, and orders required or requested by the Company in connection
with this Agreement and the consummation of the transaction contemplated hereby;
and (c) to use his best efforts to obtain all consents and authorizations of any
other third parties necessary or requested by the Company in connection with
this Agreement and the consummation of the transactions contemplated hereby.    
                         6.1.2    Information for the Company's Statements and
Applications. Poulsen, and his accountants and attorneys shall cooperate fully
with the Company in the preparation of any filings, statements or applications
made by the Company to any federal or state governmental regulatory agency in
connection with this Agreement





--------------------------------------------------------------------------------



  and the transactions contemplated hereby and to furnish the Company with all
information concerning the Company and/or FFB Australia necessary or deemed
desirable by the Company for inclusion in such statements and applications,
including, without limitation, all requisite financial statements and schedules.
                             6.1.3    Access to Information. The Company,
together with its appropriate attorneys, agents and representatives, shall be
permitted to make the full and complete investigation of Poulsen relative to the
transaction contemplated by this Agreement and have full access to all of the
books and records of Poulsen, relative to the transaction contemplated by this
Agreement, and FFB Australia during reasonable business hours. Notwithstanding
the foregoing, such parties shall treat all such information as confidential and
shall not disclose such information without the prior consent of the other.


                       6.2       Indemnification.



                         6.2.1    Indemnity of the Company. Poulsen agrees to
indemnify, defend and hold the Company harmless from and against any and all
Losses (as hereinafter defined) arising out of or resulting from the breach by
Poulsen of any representation, warranty, covenant or agreement of Poulsen
contained in this Agreement or the schedules and exhibits hereto. For purposes
of Section 6.3, the term "Losses" shall mean all damages, costs and expenses
(including reasonable attorneys' fees) of every kind, nature or description, it
being the intent of the Parties that the amount of any such Loss shall be the
amount necessary to restore the indemnified party to the position it would have
been in (economically or otherwise), including any costs or expenses incident to
such restoration, had the breach, event, occurrence or condition occasioning
such Loss never occurred. Notwithstanding the foregoing provisions of this
section, no claim for indemnification shall be made by the Company under this
Section unless and until the aggregate amount of all Losses of the Company in
respect thereof shall exceed $5,000.
                             6.2.2    Indemnification Procedure.


                         (a)    An indemnified party shall notify the
indemnifying party of any claim of such indemnified party for indemnification
under this Agreement within thirty days (30) of the date on which such
indemnified party or an executive officer or representative of such indemnified
party first becomes aware of the existence of such claim. Such notice shall
specify the nature of such claim in reasonable detail and the indemnifying party
shall be given reasonable access to any documents or properties within the
control of the indemnified party as may be useful in the investigation of the
basis for such claim. The failure to so notify the indemnifying party within
such thirty-day (30) period shall not constitute a waiver of such claim but an
indemnified party shall not be entitled to receive any indemnification with
respect to any





--------------------------------------------------------------------------------



  additional loss that occurred as a result of the failure of such person to
give such notice.

                       In the event any indemnified party is entitled to
indemnification hereunder based upon a claim asserted by a third party
(including a claim arising from an assertion or potential assertion of a claim
for Taxes), the indemnifying party shall be given prompt notice thereof, in
reasonable detail. The failure to so notify the indemnifying party shall not
constitute a waiver of such claim but an indemnified party shall not be entitled
to receive any indemnification with respect to any Loss that occurred as a
result of the failure of such person to give such notice. The indemnifying party
shall have the right (without prejudice to the right of any indemnified party to
participate at its expense through counsel of its own choosing) to defend or
prosecute such claim at its expense and through counsel of its own choosing if
it gives written notice of its intention to do so not later than twenty (20)
days following notice thereof by the indemnifying party or such shorter time
period as required so that the interests of the indemnified party would not be
materially prejudiced as a result of its failure to have received such notice;
provided, however, that if the defendants in any action shall include both an
indemnifying party and an indemnified party and the indemnified party shall have
reasonably concluded that counsel selected by the indemnifying party has a
conflict of interest because of the availability of different or additional
defenses to the indemnified party, the indemnified party shall have the right to
select separate counsel to participate in the defense of such action on its
behalf, at the expense of the indemnifying party. If the indemnifying party does
not so choose to defend or prosecute any such claim asserted by a third party
for which any indemnified party would be entitled to indemnification hereunder,
then the indemnified party shall be entitled to recover from the indemnifying
party, on a monthly basis, all of its attorneys' reasonable fees and other costs
and expenses of litigation of any nature whatsoever incurred in the defense of
such claim. Notwithstanding the assumption of the defense of any claim by an
indemnifying party pursuant to this paragraph, the indemnified party shall have
the right to approve the terms of any settlement of a claim (which approval
shall not be unreasonably withheld).

                       (b)    The indemnifying party and the indemnified party
shall cooperate in furnishing evidence and testimony and in any other manner
which the other may reasonably request, and shall in all other respects have an
obligation of good faith dealing, one to the other, so as not to unreasonably
expose the other to an undue risk of loss. The indemnified party shall be
entitled to reimbursement for out-of-pocket expenses reasonably incurred by it
in connection with such cooperation. Except for fees and expenses for which
indemnification is provided pursuant to Section 6.3, as the case may be, and as
provided in the preceding sentence, each party shall bear its own fees and
expenses incurred pursuant to this paragraph (b).





--------------------------------------------------------------------------------



ARTICLE 7
MISCELLANEOUS

                       7.1       Expenses. Except as otherwise specifically
provided for herein, whether or not the transactions contemplated hereby are
consummated, each of the Parties hereto shall bear the cost of all fees and
expenses relating to or arising from its compliance with the various provisions
of this Agreement and such Party's covenants to be performed hereunder, and
except as otherwise specifically provided for herein, each of the Parties hereto
agrees to pay all of its own expenses (including, without limitation, attorneys
and accountants' fees and printing expenses) incurred in connection with this
Agreement, the transactions contemplated hereby, the negotiations leading to the
same and the preparations made for carrying the same into effect, and all such
fees and expenses of the Parties hereto shall be paid prior to Closing.

                       7.2       Any notice, request, instruction or other
document required by the terms of this Agreement, or deemed by any of the
parties hereto to be desirable, to be given to any other party hereto shall be
in writing and shall be delivered by facsimile or overnight courier to the
following addresses:



  If to Poulsen:

Mark Poulsen
Fit For Business (Australia) Pty, Ltd.
10/27 Mayneview Street, Milton Q 4064 Australia
Telephone: 0733673355
Facsimile: 07336732252
Email - mark@fitforbusiness.com.au

If to the Company:

Fit For Business, Inc.
c/o Anslow + Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Telephone: 732-409-1212
Facsimile: 732-577-1188
Attention: Richard I. Anslow, Esq


                       The persons and addresses set forth above may be changed
from time to time by a notice sent as aforesaid. Notice shall be conclusively
deemed given at the time of delivery if made during normal business hours,
otherwise notice shall be deemed given on the next business day.

                       7.3       Entire Agreement. This Agreement, together with
the schedules and exhibits hereto, sets forth the entire agreement and
understanding of the Parties hereto with respect to





--------------------------------------------------------------------------------



the transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any Party hereto which is not embodied in
this Agreement, or exhibits hereto or the written statements, certificates, or
other documents delivered pursuant hereto or in connection with the transactions
contemplated hereby, and no Party hereto shall be bound by or liable for any
alleged understanding, promise, inducement, statement, representation, warranty,
covenant or condition not so set forth.

                       7.4       Survival of Representations. All statements of
fact (including financial statements) contained in the schedules, the exhibits,
the certificates or any other instrument delivered by or on behalf of the
Parties hereto, or in connection with the transactions contemplated hereby,
shall be deemed representations and warranties by the respective Party
hereunder. All representations, warranties, agreements, and covenants hereunder
shall survive the Closing and remain effective regardless of any investigation
or audit at any time made by or on behalf of the Parties or of any information a
Party may have in respect thereto. Consummation of the transactions contemplated
hereby shall not be deemed or construed to be a waiver of any right or remedy
possessed by any Party hereto, notwithstanding that such Party knew or should
have known at the time of Closing that such right or remedy existed.

                       7.5       Incorporated by Reference. All documents
(including, without limitation, all financial statements) delivered as part
hereof or incident hereto are incorporated as a part of this Agreement by
reference.

                       7.6       Remedies Cumulative. No remedy herein conferred
upon any Party is intended to be exclusive of any other remedy and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.

                       7.7       Execution of Additional Documents. Each Party
hereto shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

                       7.8       Finders' and Related Fees. Each of the Parties
hereto is responsible for, and shall indemnify the other against, any claim by
any third party to a fee, commission, bonus or other remuneration arising by
reason of any services alleged to have been rendered to or at the instance of
said Party to this Agreement with respect to this Agreement or to any of the
transactions contemplated hereby.

                       7.9       Governing Law. This Agreement has been
negotiated and executed in the State of California and shall be construed and
enforced in accordance with the laws of such state.





--------------------------------------------------------------------------------



                       7.10       Forum. Each of the Parties hereto agrees that
any action or suit which may be brought by any Party hereto against any other
Party hereto in connection with this Agreement or the transactions contemplated
hereby may be brought only in a federal or state court in Los Angeles,
California.

                       7.11       Attorneys' Fees. Except as otherwise provided
herein, if a dispute should arise between the Parties including, but not limited
to arbitration, the prevailing Party shall be reimbursed by the nonprevailing
Party for all reasonable expenses incurred in resolving such dispute, including
reasonable attorneys' fees exclusive of such amount of attorneys' fees as shall
be a premium for result or for risk of loss under a contingency fee arrangement.

                       7.12      Binding Effect and Assignment. This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective heirs, executors, administrators, legal representatives and assigns.

                       7.13      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.

                       [Remainder of page intentionally left blank; signatures
to follow]






--------------------------------------------------------------------------------



                       IN WITNESS WHEREOF, the Parties hereto have executed this
Agreement as of the date first written hereinabove.



"Poulsen"
"Company"     Mark Poulsen
an individual Fit For Business International, Inc.
a Nevada corporation         /s/ Mark
Poulsen                                      /s/ Mark
Poulsen                                      Mark Poulsen By:   Mark Poulsen  
Its:   CEO        





--------------------------------------------------------------------------------



Exhibit A

Form of Notice of Exercise

                       The undersigned, the holder of the option under that
certain Subsidiary Acquisition Option Agreement to sell 100% of the shares of
the Fit For Business (Australia) Pty Limited ("Subsidiary Shares") to Mark
Poulsen in exchange for either 250,000 shares of Fit For Business International,
Inc., a Nevada corporation, if the shares have been issued, or in exchange for
Poulsen giving up his right to receive those shares if the shares have not been
issued (the "Purchase Price"), hereby irrevocably elects to exercise its right
to sell the Subsidiary Shares to Mark Poulsen in exchange for the Purchase
Price.



Dated: ____________________, 20___
_________________________________   By: _____________________________
Its: _____________________________            




A-1

--------------------------------------------------------------------------------



Exhibit B

Extinguishment of Rights

EXTINGUISHMENT OF RIGHTS

                       This Extinguishment of Rights (this "Extinguishment") is
dated as of February 11, 2008 by and among Mark Poulsen, an individual
("Poulsen") and Fit for Business International, Inc., a Nevada corporation
("FFB" or the "Company").


RECITALS

                       WHEREAS, Poulsen and FFB are parties to that certain
Agreement for the Purchase of Stock dated January 16, 2008 (the "Stock Purchase
Agreement"), wherein Poulsen is entitled to receive Two Hundred Fifty Thousand
(250,000) shares of FFB's common stock (the "FFB Shares") post merger and after
any restructuring of the Company involving a reverse stock split in the year
following the signing of the Stock Purchase Agreement if, within one year after
the close of the transaction contemplated by the Stock Purchase Agreement, FFB
undergoes a restructuring involving a reverse stock split;

                       WHEREAS, FFB and Poulsen are parties to a Subsidiary
Acquisition Option Agreement dated of even date herewith (the "Subsidiary
Acquisition Option Agreement"), wherein FFB has an option, exercisable in its
sole discretion, to sell 100% of the capital stock of Fit For Business
(Australia) Pty Limited ("FFB Australia") to Poulsen in exchange for the FFB
Shares or Poulsen's right to receive the FFB Shares, as applicable;

                       WHEREAS, FFB and Poulsen are parties to an Escrow
Agreement dated of even date herewith (the "Subsidiary Acquisition Escrow
Agreement") to govern the FFB Shares and the shares of FFB Australia after the
close of the transaction contemplated by the Stock Purchase Agreement to ensure
the FFB Shares remain in escrow throughout the time FFB has to exercise its
option to sell 100% of the capital stock of FFB Australia, as set forth in the
Subsidiary Acquisition Option Agreement;

                       WHEREAS, the FFB Shares have not yet been issued to
Poulsen because certain conditions precedent to their issuance under the Stock
Purchase Agreement have not been satisfied, and may not be issued at the time
FFB exercises its option to sell the shares of FFB Australia to Poulsen, if FFB
elects to exercise its option; therefore, Poulsen is executing this
Extinguishment in favor of FFB for delivery into escrow, which, if delivered to
FFB pursuant to the Subsidiary Acquisition Escrow Agreement, will act to
extinguish Poulsen's right to receive the FFB Shares under the Stock Purchase
Agreement if FFB exercises its option to sell the shares of FFB Australia to
Poulsen prior to Poulsen receiving the FFB Shares.

                       NOW, THEREFORE, for good and valuable consideration, the
receipt of which is hereby acknowledged, Poulsen and the Company hereby agree as
follows:

                       1.           Poulsen hereby forever extinguishes and
gives up his right to receive the FFB Shares from the Company under the Stock
Purchase Agreement.



Page 1 of 3

--------------------------------------------------------------------------------



                       2.           Poulsen warrants that (i) the Stock Purchase
Agreement, the Subsidiary Acquisition Option Agreement, the Subsidiary
Acquisition Escrow Agreement, and any accompanying other instruments
(collectively "Contracts") are true, valid and genuine and represent existing
valid and enforceable obligations in accordance with their terms; (ii) all
signatures, names, addresses, amounts and other statements and facts contained
therein are true and correct; (iii) the Contracts (including their form and
substance and the computation of all charges) and the transactions underlying
the obligations (including any sale and delivery) conform to all applicable
laws, rules, regulations, ordinances and orders; and (iv) the undersigned is
acting in the capacity indicated below, has full authority to act in such
capacity, and to bind Poulsen to the terms of this Agreement. In addition,
Poulsen shall indemnify and save the Company harmless from any loss, damage or
expense, including attorneys' fees, incurred by the Company as a result of
Poulsen's breach of any of the terms of this Extinguishment or any of the
warranties, obligations or undertakings described herein.

                       3.           The Company agrees to the Extinguishment.

                       4.           The Company represents and warrants that the
undersigned is acting in the capacity indicated below, has full authority from
the Company to act in such capacity, and to bind the Company to the terms of
this Extinguishment.

                       5.           The Company warrants and agrees that: (i)
Company hereby consents to the Extinguishment by Poulsen to the Company of
Poulsen's right to receive the FFB Shares; (ii) this Extinguishment shall not be
construed as a consent by Company to any further extinguishment by Poulsen of
any other rights under the Stock Purchase Agreement; and (iii) to the best of
Company's knowledge, the Contracts are in full force and effect, there are no
uncured defaults on the part of any party to the Contracts, and there are no
existing offsets or defenses which either party has against enforcement of the
Contracts.

[signature page to follow]





Page 2 of 3


--------------------------------------------------------------------------------



                       IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the date first set forth above.



"Poulsen"
"The Company"     Mark Poulsen
an individual Fit for Business International, Inc.,
a Nevada corporation         /s/ Mark
Poulsen                                      /s/ Mark
Poulsen                                      By:   Mark Poulsen, an individual
By:   Mark Poulsen   Its:   CEO        





Page 3 of 3


--------------------------------------------------------------------------------